DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “central valve is configured concave at a housing enveloping surface of the central valve that is configured opposite to the sleeve” as claimed in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


- reference characters "22" and "24" have both been used to designate “central valve” (See paragraph [0082] of the Specification) 
- reference characters “62” and “68” have both been used to designate “sleeve” (See paragraphs [0071] and [0067]). 
- reference characters “102” and “120” have both been used to designate “additional check valves” (See paragraph [0067] of the Specification)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
- reference character “18” has been used to designate both “vanes” and “blades” (See paragraphs [0057] and [0058] of the Specification)
- reference character “38” has been used to designate both “locking ball” and “locking bolt” (See paragraph [0063] of the Specification)
- reference character “62” has been used to designate both “sleeve” and “reset spring” (See paragraphs [0065] and [0071] of the Specification)
- reference character “22” has been used to designate both “rotation axis” and “central valve” (See paragraphs [0057] and [0082] of the Specification).  


Claim Objections
5.	Claims 11 and 14 are objected to because of the following informalities:  

Regarding Claim 11
Lines 1-3 recite the language “the sleeve is configured with an oversize relative to an opposite enveloping surface of the central valve before assembly with the central valve”. To maintain clarity within the claims, the claim language should be amended such that it reflects the language of the Specification so that it reads –the sleeve is configured to be oversized relative to an opposite enveloping surface of the central valve before assembly with the central valve—

Regarding Claim 14
Lines 4-5 recite the language “the third interiuor diameter”. To maintain consistency and clarity with in the claims, the claim language should be amended such that it reads –the third interior diameter—



Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
- “a first safety element” that “provides secure positioning of the sleeve in the rotor” in claim 1 (Specification paragraph [0010] discloses this element as “bar shaped and extend from an enveloping surface”).
- “a second safety element” that “provides form locking” in claim 1 (Specification paragraph [0010] discloses this element as “bar shaped and extend from an enveloping surface”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

NOTICE
	The claims of the subject application are replete with grammatical errors and indefinite language.  The 112, second paragraph issues listed below are not to be held as a complete listing of all 112 issues in the claims, but merely an exemplary listing of the different types of 112 issues found in the claims.  The applicant should review the claims, and address all such issues in the claims in the response to this Office Action.

Regarding Claim 1
Lines 1-5 recite the language “A sleeve for a cam phaser, wherein the sleeve is arranged between a central valve and a rotor of the cam phaser, wherein the rotor is rotatable relative to a stator of the cam phaser about a rotation axis of the rotor” (emphasis added). The claim is indefinite since the preamble discloses that the invention is directed towards “a sleeve”, however, much of the claim is directed towards other components of a cam phaser. The language “a sleeve for a cam phaser” simply requires that the sleeve be capable of being utilized within a cam phaser. Therefore, it is unclear whether the claim is directed to a sleeve or a cam phaser. 
Lines 20-21 recite the language “wherein the sleeve is configured flowable and so that form locking is formable between the sleeve and the rotor”. It is unclear what is meant by the sleeve being “configured flowable”, therefore it is unclear what is meant by the claim limitation.

Regarding Claim 5


Regarding Claim 6
Lines 8-9 recite the limitation “the supply connection”. There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for “the supply channel”.

Regarding Claim 7
Line 2 recites the limitation “the supply connection”. However, claim 1 previously disclosed “a supply channel” and claim 6 previously disclosed “the supply connection”. It is unclear whether “the supply connection” is referencing the supply channel of claim 1 or if it is referencing a supply connection (introduced in claim 6). 

Regarding Claim 8
Lines 2-3 recite the limitation “the supply connection”. However, claim 1 previously disclosed “a supply channel” and claim 6 previously disclosed “the supply connection”. It is unclear whether “the supply connection” is referencing the supply channel of claim 1 or if it is referencing a supply connection (introduced in claim 6). 
Line 5 recites the limitation “the the flow through openings” (emphasis added). However, Claim 6 previously disclosed “first flow through openings”, “second flow through openings”, and “third flow through openings”. It is unclear which flow through openings are being referenced in line 5. 

Regarding Claim 19

Lines 5-6 recite the limitation “the stator”. However, “a stator” was introduced in line 3 and “a stator” was introduced in line 4. Therefore, it is unclear which stator is being referred to in lines 5-6. For examination purposes, the limitation of lines 5-6 has been interpreted as the stator of both lines 3 and 4. 

Regarding Claim 22
Lines 1-3 recite the limitation “wherein the central valve is configured concave at a housing enveloping surface of the central valve that is configured opposite to the sleeve” (emphasis added). The Specification does not disclose that the central valve is configured concave at a housing enveloping surface. In fact, the specification discloses that the housing enveloping surface 104 is convex in sections (Specification paragraph [0084]). Therefore it is unclear how the central valve is configured concave. Additionally, it is unclear what is meant by the limitation “a housing enveloping surface”. 
[For examination purposes, the claim limitation has been interpreted as if the claim recited that the central valve is configured convex at an outer surface of the central valve.]

Regarding Claims 2-4, 9-18, 20-21, and 23
Claims 2-4, 9-18, 20-21, and 23 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lichti, US 2012/0097122.

Regarding Claim 19
Lichti discloses a cam phaser (12), comprising: a rotor (28); a stator (20); wherein the rotor (28) is rotatable relative to the stator (20) about a rotation axis of the rotor (28) (Lichti, [0029]), wherein a vane (32) of the rotor (28) is arranged positionable between two bars (26) of the stator (20), wherein the vane (32) divides an intermediary space (24) that is formed between the two bars (26) into a first pressure chamber (36) and a second pressure chamber (38) (Lichti, [0028]-[0029]), wherein the rotor (28) is movable by pressures that are provided in the first pressure chamber (36) and in the second pressure chamber (38) (Lichti, Abstract),
wherein a central valve (84, 68) is configured to provide pressure loading and pressure relief of the first pressure chamber (36) and the second pressure chamber (38) and includes a first operating connection (111) that is flow connected with the first pressure chamber (36) and a second operating 
wherein a sleeve (62) is arranged between the central valve (84, 68) and the rotor (28) and provides fluid separation of the supply channel (100, 102) and of the first operating connection (111) and of the second operating connection (120), wherein the sleeve (62) is partially flowable so that the first pressure chamber (36) and the second pressure chamber (38) are supplyable with fluid, and wherein the sleeve (62) is press-fit into the rotor (28) [due to the fact that the sleeve (62) is press-fit into the rotor (28), the sleeve (62) is thereby formed locked with the rotor and clamed in a radially outward direction against the rotor (28)] (Lichti, [0034]). 

Regarding Claim 20
Lichti discloses the system as rejected in Claim 19 above. Lichti further teaches that the sleeve (62) is at a final clamping configuration in a final insertion position of the central valve (84, 68) (Lichti, Figure 2A). 

Regarding Claim 21
Lichti discloses the system as rejected in Claim 19 above. Lichti further discloses that a sleeve end that is oriented away from an actuator (130) that is associated with the central valve (84, 68) and adjusts the pressure loading and pressure relief is configured to be clamped against the rotor (28) by the central valve (84, 68) (Lichti, Figure 2A). 

Regarding Claim 22


    PNG
    media_image1.png
    413
    490
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 2B' of Lichti

Allowable Subject Matter
13.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-18 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

14.	The following is a statement of reasons for the indication of allowable subject matter:  
In the apparatus of claim 1, the inclusion of:

“a second safety element is arranged at the sleeve and provides form locking in a direction of the rotation axis wherein the sleeve extends in the direction of the rotation axis at least over the first operating connection and the second operating connection” was not found.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Weber et al. (US 2020/0072093) – camshaft adjuster with sealing sleeve
- Yamakawa et al. (US 2018/0274398) – variable valve timing device with sleeve
- Haltiner (US 2018/0058272) – camshaft phaser with valve sleeve
- Suganuma et al. (2017/0130621) - variable valve timing device with sleeve
- Noguchi et al. (US 2017/0122138) - valve timing device with sleeve
- Lichti et al. (US 2012/0255509) - camshaft phaser with valve sleeve

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746